Title: To Thomas Jefferson from Jean Nicolas Démeunier, 21 January 1786
From: DeMeunier, Jean Nicolas
To: Jefferson, Thomas



rue de La Sourdiere No. 15. Le 21 Janvier

M. Démeunier profite de La permission que Monsieur Jefferson a bien voulu Lui donner. Il prend La Liberté de Lui demander un Second entretien Sur Les etats unis, et il Le prie de choisir Le Jour et Le Moment qui Le dérangeront Le moins.
M. Démeunier met un prix extrême Aux Conseils et aux renseignemens de Monsieur Jefferson. Il a beaucoup d’éclaircissemens nouveaux à Lui demander; mais il sent que si Le Ministre des etats unis daigne prendre de L’intérêt à L’ouvrage où on Les employera, ce ministre est occupé d’affaires bien plus importantes, et qu’il y auroit de L’indiscrétion a désirer des réponses par écrit sur ces divers objets.
Il a L’honneur de présenter Ses respects et Sa reconnoissance à Monsieur Jefferson.
 